Citation Nr: 0942936	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee condition, 
to include as secondary to service-connected internal 
derangement of the left knee with fractured patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Fargo, North Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2009, the Board remanded the issue to the RO for 
further development.  Since that time, the development has 
been completed and the claim is now before the Board for 
adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right knee disability is not causally or 
etiologically related to service or a service-connected 
disorder.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated in 
service, arthritis may not be presumed to have been so 
incurred or aggravated, nor is a right knee disorder 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Prior to the adjudication of the Veteran's claim, a letter 
dated in February 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letter 
informed the Veteran that additional information or evidence 
was needed to support his service connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In this case, the Veteran's service, private, and VA 
treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was afforded a VA examination in June 2009 in connection with 
his claim.  See 38 C.F.R. § 3.159(c)(4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA examination 
obtained in this case is adequate as it is predicated on a 
review of the claims folder and medical records contained 
therein; contains a description of the history of the 
disabilities at issue; and is responsive to the medical 
questions raised in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Thus, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a right knee condition, any questions as to the 
appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  



Law and Analysis

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for certain 
chronic diseases such as arthritis when the disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In this case, the Veteran contends that his current right 
knee condition is related to his service-connected left knee 
disability.  Specifically, he contends that his right knee 
began to hurt in 1999, due to compensating for the left knee 
disability over the years.

Historically, in the April 2006 rating decision, the RO 
denied service connection for the Veteran's right knee 
condition, stating that there was no evidence of a right knee 
condition in service and no evidence that the right knee 
condition was related to the service-connected left knee 
condition.

A review of the Veteran's service treatment records shows no 
evidence of treatment for the right knee in service.  As 
noted by the AMC in the August 2009 supplemental statement of 
the case, although the Board had indicated in its prior 
August 2009 remand, that this Veteran's service treatment 
records showed treatment for a right knee disorder in 
service, upon further review of the record it is apparent 
that the service treatment records in actuality belong to 
another Veteran and were misfiled in this Veteran's claims 
folder; thus, these records will not be considered in this 
decision of the Board.

Post-service records, from 2003 to 2009, show treatment for 
degenerative joint disease with pain in the right knee.  The 
evidence shows injection treatments for the bilateral knees; 
however, there is no evidence of knee surgery.  X-ray 
evidence shows a diagnosis of degenerative arthritis in the 
bilateral knees.

In March 2006, the Veteran was afforded a VA examination.  
The examiner noted X-ray findings showing marked 
osteoarthritic degenerative changes in the bilateral knees 
with meniscal calcification, heavy vascular calcification, 
popliteal and trifurcation and slight narrowing of the 
femoropatellar joint space.  The diagnosis was degeneration 
of the bilateral knees, left worse than right with left knee 
joint effusion.  The examiner noted that the Veteran's knee 
problems caused mild to moderate difficulty with daily 
activities.  The examiner also noted the Veteran's functional 
limitation and use of a cane when walking.  However, the 
examiner provided no opinion relating the Veteran's right 
knee disability to service or to his left knee disability.

In June 2009, the Veteran was afforded a second VA 
examination of the knees.  The examiner noted the history of 
the Veteran's left knee condition and the contention that the 
right knee became painful in 1999.  After clinical and x-ray 
examination of the Veteran, the diagnosis was degenerative 
joint disease with chondrocalcinosis of the right knee. 

Regarding direct service connection, the examiner opined that 
the Veteran's right knee condition was not related to 
service.  The examiner reasoned that there was no indication 
of a right knee condition or injury in service and that the 
current degenerative joint disease is most likely age 
related.  

Regarding secondary service connection, the examiner opined 
that the Veteran's right knee condition was not related to a 
service-connected left knee disability.  The examiner 
reasoned that the Veteran's right knee condition is less 
likely as not related to the left knee condition because his 
right knee problems started in 1999, whereas the left knee 
condition began in 1945.  The examiner stated that the length 
of time between the two conditions makes the co-relation less 
likely.

Based on the evidence of record, the Board finds that neither 
direct, nor secondary service connection for the Veteran's 
right knee condition is warranted.  In this regard, the 
Veteran has not satisfied the elements of Pond, supra for 
direct service connection.  Although the Veteran has a 
current diagnosis of degenerative joint disease of the right 
knee, there is no evidence of any treatment for a right knee 
condition in service, and no competent evidence relating the 
Veteran's current disability to service.  In fact, the 
evidence includes a negative nexus opinion stating that the 
Veteran's current right knee condition is not related to 
service.  Therefore, service connection is not warranted on a 
direct basis.

Service connection is not warranted on a secondary basis 
because the most probative evidence of record does not show 
that the Veteran's current right knee disability was 
proximately caused or aggravated by the service-connected 
left knee disability.  See Allen, supra.  The 2009 VA 
examiner provided a negative nexus opinion stating that the 
right knee condition not likely related to the left knee 
condition because of the length of time between the two 
conditions.  There is no competent medical opinion of record 
to the contrary.  Thus, service connection is not warranted 
on a secondary basis.

The Board has considered the Veteran's contention that his 
right knee condition is related to his service-connected left 
knee disability; however, his statements do not constitute a 
competent medical opinion in this case.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service 
connection.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a right knee disorder to include as 
secondary to a service-connected left knee disorder is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


